 Case 7:16-cv-00108-O Document 178 Filed 11/12/19                    Page 1 of 5 PageID 4762



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

                                                      )
 FRANCISCAN ALLIANCE, INC., et al.                    )
                                                      )
         Plaintiffs,                                  )
                                                      )      Case No. 7:16-cv-00108-O
         v.                                           )
                                                      )
 ALEX M. AZAR II, Secretary of Health                 )
 and Human Services, et al.,                          )
                                                      )
         Defendants.                                  )
                                                      )

                DEFENDANTS’ MOTION TO MODIFY FINAL JUDGMENT

       Defendants respectfully ask the Court to modify its October 15, 2019 Final Judgment, ECF

No. 176, pursuant to Rule 59(e) to clarify that the Court vacated only the specific portions of the

challenged rule, titled Nondiscrimination in Health Programs & Activities, 81 Fed. Reg. 31,376

(May 18, 2016) (“Rule”), that the Court determined to be unlawful. Defendants do not believe

that the Court intended to or, in fact, did vacate the Rule in its entirety, based on the Court’s clear

statement in the accompanying Memorandum Opinion and Order that it was vacating only “the

unlawful portions of the Rule.” See ECF No. 175 at 23 (emphasis added). However, out of an

abundance of caution, and to remove any doubt, Defendants respectfully ask the Court to modify

the Final Judgment to make explicit that it vacated only those portions of the Rule that the Court

found to be unlawful.

                                         BACKGROUND

       Plaintiffs brought this action to challenge only certain portions of the Rule—specifically

the Rule’s prohibition of discrimination on the basis of “gender identity” and “termination of

pregnancy.” See, e.g., ECF No. 62 (describing Plaintiffs’ objections to the Rule); see also ECF
  Case 7:16-cv-00108-O Document 178 Filed 11/12/19                  Page 2 of 5 PageID 4763



No. 57 (describing the portions of the Rule Plaintiffs challenge). On December 31, 2016, the Court

granted Plaintiffs’ motion for a preliminary injunction, finding that those two challenged aspects

of the Rule were contrary to law. See id. at 32-38. In that order, the Court was explicit that,

because the Rule contains a severability clause, the Court was enjoining “[o]nly the Rule’s

command this Court finds is contrary to law and exceeds statutory authority—the prohibition of

discrimination on the basis of ‘gender identity’ and ‘termination of pregnancy.’” Id. at 46.

        With the preliminary injunction in place, and in light of Defendants’ request that the United

States Department of Health and Human Services (“HHS”) be given the opportunity to reconsider

the regulations at issue in this case, the Court stayed the litigation until December 17, 2018. See

ECF No. 126. After the stay was lifted, on February 4, 2019, Plaintiffs moved for summary

judgment. See ECF Nos. 132-37. On October 15, 2019, the Court granted Plaintiffs’ motions for

summary judgment and entered Final Judgment in favor of Plaintiffs. See ECF Nos. 175, 176. As

described below, Defendants respectfully ask the Court to modify its Final Judgment to be clear

that the Court intended to vacate only the specific portions of the Rule the Court determined were

unlawful, consistent with the Court’s Memorandum Opinion and Order.

                                            ANALYSIS

        Based on the clear language in the Court’s October 15, 2019 Memorandum Opinion and

Order—and based on the Court’s previous statements—Defendants believe that the Court intended

to vacate only the specific portions of the Rule that the Court determined were unlawful, rather

than the Rule in its entirety.

        In the Court’s October 15, 2019 Memorandum and Opinion, the Court specifically

addressed the appropriate remedy, explaining that, if an agency action is found to be in excess of

statutory authority under 5 U.S.C. § 706(2)(c), courts “may ‘set aside’ only the part of a rule found



                                                 2
  Case 7:16-cv-00108-O Document 178 Filed 11/12/19                   Page 3 of 5 PageID 4764



to be invalid—for that is the only ‘agency action’ that exceeds statutory authority.” ECF No. 175

at 22 n.7 (quoting Catholic Soc. Serv. v. Shalala, 12 F.3d 1123, 1128 (D.C. Cir. 1994)). And, as

the Court explained, it would “exceed the statutory scope of review for a court to set aside an entire

rule where only a part is invalid, and where the remaining portion may sensibly be given

independent life.” Id. Accordingly, and because the challenged Rule includes a severability

provision, the Court indicated that it vacated “only the portions of the Rule that are unlawful under

the APA and RFRA.” Id.; see also id. at 23 (“[T]he Court VACATES and REMANDS the

unlawful portions of the Rule for Defendants’ further consideration in light of this opinion and the

Court’s December 31, 2016 Order.” (italics added)).

        Despite the Court’s clear intent as stated in the Memorandum Order and Opinion to vacate

only the discrete portions of the Rule that the Court found unlawful, the Court’s Final Judgment—

by referring to the Rule as a whole and without distinguishing between those portions of the Rule

that the Court found unlawful and the remainder of the Rule—could arguably be read to mean that

the Rule as a whole is unlawful and is therefore vacated in its entirety. See ECF No. 176 (stating

that the Court “now HOLDS that Nondiscrimination in Health Programs & Activities (‘the Rule’),

81 Fed. Reg. 31376 (May 18, 2016), codified at 45 C.F.R. § 92, violates the APA and RFRA,”

and, accordingly, that the Court “VACATES and REMANDS the Rule for further consideration”

(italics added)).

        To clarify the record—and to ensure that the portions of the Rule the Court has not found

to be unlawful remain operable—Defendants respectfully ask the Court to modify its Final

Judgment to make clear its intent to vacate only the Rule’s prohibition of discrimination on the

basis of “gender identity” and “termination of pregnancy.” Without Defendants’ requested relief,

HHS arguably would be unable to implement and/or enforce the remaining aspects of the Rule that



                                                  3
 Case 7:16-cv-00108-O Document 178 Filed 11/12/19                    Page 4 of 5 PageID 4765



the Plaintiffs in this case do not challenge, potentially resulting in serious programmatic challenges

for HHS in areas unrelated to those at issue in this litigation. That result, as the Court itself

explained in its Memorandum Opinion and Order, would also ignore the Rule’s severability

provision at 45 U.S.C. § 92.2(c).

       Defendants respectfully submit that the Court should modify its Final Judgment to clarify

that the Court intended to vacate only the portions of the Rule that the Court concluded are

unlawful, as reflected in the attached Proposed Order. Specifically, Defendants ask that the Court

make clear that the Court intended to vacate the phrases “gender identity” and “termination of

pregnancy” in the definition of “On the basis of sex” in 45 C.F.R. § 92.4 and that the rest of 45

C.F.R. § 92 should remain in effect.1

                                          CONCLUSION

       For the foregoing reasons, Defendants respectfully request that this Court grant their

motion to modify the October 15, 2019 Final Judgment consistent with the Court’s Memorandum

Opinion and Order and Defendants’ accompanying Proposed Order.

 Dated: November 12, 2019                             Respectfully Submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JENNIFER D. RICKETTS
                                                      Director, Federal Programs Branch

                                                      MICHELLE BENNETT
                                                      Assistant Branch Director, Federal Programs
                                                      Branch

       1
          Defendants do not understand the Court’s holding with respect to RFRA to provide any
different relief than its holding with respect to the APA because the Private Plaintiffs’ RFRA claim
challenged the same prohibitions on discrimination based on gender identity and termination of
pregnancy as did their APA claim. That said, to the degree the Court’s RFRA analysis applies to
any other portion of the Rule beyond the definition of “On the basis of sex” in 45 C.F.R. § 92.4,
the appropriate relief would not be to vacate any such portion, but rather to declare it unlawful
under RFRA as to the Private Plaintiffs only.
                                                  4
Case 7:16-cv-00108-O Document 178 Filed 11/12/19      Page 5 of 5 PageID 4766




                                        /s/ Bradley P. Humphreys
                                        BRADLEY P. HUMPHREYS
                                        Trial Attorney
                                        U.S. Department of Justice,
                                        Civil Division, Federal Programs Branch
                                        20 Massachusetts Avenue, N.W
                                        Washington, D.C. 20005
                                        Telephone: (202) 305-0878
                                        E-mail: Bradley.Humphreys@usdoj.gov

                                        Counsel for Defendants




                                    5
